DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuda et al. (US Publication 2016/0167693) in view of Mihara et al. (US Publication 2015/0122075).
In regards to claims 1-5, Sakuda et al. discloses the claimed limitations including a steering system comprising:
a column jacket (17,18) including a hollow outer jacket (18) having a slit (24) and a pair of clamped portions (25) disposed to sandwich the slit between the clamped 
a support member (6) fixed to a vehicle body and including a pair of a first side plate and a second side plate (21,21) that sandwiches the pair of clamped portions of the outer jacket in a lateral direction (Reference is made to Figure 2 and Paragraphs 0042-0044); and
a clamping mechanism (Reference is made to Figures 1-3) that holds a position of the inner jacket relative to the outer jacket by clamping the outer jacket against the inner jacket with the pair of side plates;
further comprising a pin (40) fixed to the outer jacket and inserted in the elongated hole to restrict relative positions between the outer jacket and the inner jacket (Reference is made to Figures 1-5);
wherein the pin (40) is a plastic pin that is to be broken by an end portion of the elongated hole in case of secondary collision (Reference is made to Paragraph 0060).

In regards to claims 1-5, Sakuda et al. discloses the claimed limitations excluding the different lateral plate thicknesses or the elongated hole disposed on either a first or second side in the lateral direction.
Mihara et al. discloses a steering system wherein an elongated hole is disposed on one of a first side and a second side, in the lateral direction, of a vertical plane 
further comprising a pin fixed to the outer jacket and inserted in the elongated hole to restrict relative positions between the outer jacket and the inner jacket, wherein when the inner jacket is viewed in the axial direction, the elongated hole is disposed at at least one of a position diagonally upward from the central axis and a position diagonally downward from the central axis (Reference is made to Figures 6-7); and,
wherein at least one of a configuration in which the first side plate disposed on the first side, in the lateral direction, of the vertical plane has a lateral thickness larger than a lateral thickness of the second side plate disposed on the second side, in the lateral direction, of the vertical plane and a configuration in which one of the clamped portions disposed on the first side, in the lateral direction, of the vertical plane has a lateral thickness larger than a lateral thickness of the other one of the clamped portions disposed on the second side, in the lateral direction, of the vertical plane is achieved, and the elongated hole is disposed on the first side, in the lateral direction, of the vertical plane (Reference is made to Figures 1-3 and 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the steering system of Sakuda et al. in view of the teachings of Mihara et al. to include the elongated hole placement disposed on a first or second side of the vertical plane through the central axis so as to be out of phase with other steering column longitudinal slit(s) thereby providing the steering column as a whole with increased strength against bending about the axial direction (Reference is 

In regards to claim(s) 5, Sakuda et al. in view of Mihara et al. discloses the claimed limitations excluding the elongated hole being disposed on the second side, in the lateral direction of the vertical plane.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the location of the elongated hole to include being located on the second lateral side since it has been held that rearranging parts of an invention involves only routine skill in the art and alternative arrangements of the slit and surrounding structure for ensuring the outer column rigidity are disclosed in various embodiments.
Response to Arguments
The indicated allowability of claim 3 is withdrawn in view of the reference(s) to Sakuda et al. and the rejection under 35 U.S.C. 103 with Sakuda et al. as the base reference.
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
Arguments pertaining to Mihara et al. are not persuasive as the amendments have necessitated a new grounds of rejection with Sakuda et al. as a base reference.
Arguments pertaining to Sakuda et al. in view of Mihara et al. and the inability of the references to be combined are not persuasive.  Examiner notes that the increase in the rigidity of the jackets and the steering column as a whole would be apparent to one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616